Citation Nr: 0523764	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).  

Procedural history

Service connection for a low back disorder was granted in a 
February 1977 rating decision; a 10 percent disability rating 
was assigned.  In a February 2000 rating decision, the 
disability rating was increased to 40 percent.  

In December 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his low back disorder, then evaluated as 40 percent 
disabling.  In a May 2002 rating decision, the RO denied the 
claim.  The veteran disagreed with the May 2002 rating 
decision, and his appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in May 2003.  

In April 2004, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC), continuing previous denials.  

The veteran was scheduled for a personal hearing to be 
conducted in Washington, D.C. in October 2003; however, in 
June 2003, the veteran notified the Board that he wished to 
cancel his request.  The veteran presented personal testimony 
before a RO Hearing Officer in November 2002, and that 
transcript is of record.




FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of constant back pain with occasional radiation of pain into 
the lower extremities, associated with prolonged activity.  
Objective clinical findings include an assessment of a 
"rather pronounced" intervertebral disc disability.  
Competent medical evidence of record reveals no ankylosis of 
the spine and no vertebral fracture.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for a low 
back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5239 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the May 2002 rating decision, by the 
March 2003 statement of the case (SOC), and by the May 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, two letters were sent to the veteran, in 
February 2002 and in May 2004, both of which were 
specifically intended to address the requirements of the 
VCAA.  Those letters explained in detail the elements that 
must be established in order to grant an increased disability 
rating; they enumerated the evidence already received; and 
they provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the February 2002 VCAA letter, the RO informed 
the veteran that the RO would "get any VA medical records or 
other medical treatment records you tell us about."  In the 
May 2004 letter, the veteran was informed that VA was 
responsible for getting "[r]elevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was also informed that, on his behalf, 
"VA will make reasonable efforts to get [...r]elevant records 
not held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2002 letter requested that 
the veteran provide "the name of the person, agency, or 
company who has records that you think will help us decide 
your claim; the address of this person, agency, or company; 
the approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records."  The letter also informed the veteran that "[i]f 
there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records yourself and send 
them to us."  The May 2004 letter contained similar 
information.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The May 2004 letter requested 
that the veteran "provide us with any additional evidence or 
information you may have pertaining to your claim."  This 
indisputably satisfies the regulation.  

The Board finds that February 2002 and May 2004 letters 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim, and properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  
The Board notes that, even though the letters requested 
responses within 30 days and 60 days respectively, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].   
The one year period has since elapsed.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran received initial notice of the VCAA in February 2002, 
prior to the adjudication of his claim in May 2002. 

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified VA outpatient treatment 
records and records from the pain management clinic.  The RO 
requested and obtained those records.  

The veteran was afforded VA examinations in April 2002 and 
December 2002.  The record also contains previous medical 
examinations from January 1998 and January 2000.  There is no 
indication that there exists any evidence with a bearing on 
this case that has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  While he 
requested a BVA hearing in his VA Form 9, he withdrew his 
request in writing in June 2003.  The veteran was afforded a 
personal hearing before a RO hearing officer in November 
2002, the transcript of which is of record.  He has not 
indicated that he wished to be represented before VA.  

Accordingly, the Board will proceed to a decision on the 
merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the Boar's April 2004 remand and the May 2004 VCAA letter.  
As neither version of the rating criteria is more favorable 
to the veteran, the Board will evaluate his low back disorder 
under both versions.  

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back disability was rated by 
the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).  
For reasons that will be discussed below, Diagnostic Code 
5293 is also pertinent to this appeal.

5292 Spine, limitation of motion of, lumbar:

40% Severe;

20% Moderate;

10% Slight;

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

5293 Intervertebral disc syndrome:

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40% Severe; recurring attacks, with intermittent relief;

20% Moderate; recurring attacks;

10% Mild;

0% Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "slight," "moderate," and "severe" and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2004).  

(ii.)  The current schedular criteria

General Rating Formula for Diseases and Injuries of the Spine
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 



5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2004).  He essentially contends that the symptomatology 
associated with his back disability is more severe than is 
contemplated by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

(i.)  The former schedular criteria

The veteran is diagnosed with degenerative disc disease due 
to spondylolisthesis of the lumbar spine.  The veteran is 
currently evaluated at the maximum disability rating under 
Diagnostic Code 5292.  Because there is evidence of 
neurological involvement, the Board has considered whether a 
rating under Diagnostic Code 5293 [intervertebral disc 
syndrome] is appropriate.  

The December 2002 VA examination report includes an x-ray 
finding of complete obliteration of the L5-S1 disc space and 
grade 1 spondylolisthesis of L5 on S1.  The diagnosis was 
symptomatic spondylolisthesis of the lumbar spine with 
significant L5-S1 degenerative disc disease.  The examiner 
described a single neurological symptom, pain down the back 
of the legs with prolonged standing.

Thus, based on the veteran's medical history, the diagnosis 
of degenerative disc disease, and the demonstrated 
symptomatology of radicular pain, the Board finds that a 
rating in accordance with Diagnostic Code 5293 for 
intervertebral disc syndrome is appropriate.

There is no evidence of vertebral fracture or residuals for 
purposes of a rating under Diagnostic Code 5285.  There is 
also no evidence of ankylosis of the spine for purposes of a 
rating under Diagnostic Code 5286.  

The Board notes that there is evidence of arthritis 
associated with the veteran's lumbar spine; however, 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which is essentially why the 
disability was rated under Diagnostic Code 5292.
 
For the reasons discussed, Diagnostic Code 5293 is the most 
appropriate under the former rating schedule and potentially 
allows for a rating higher than that which was assigned by 
the RO.

(ii.) The current schedular criteria

The current version of the regulations provides a uniform 
rating schedule for evaluating all disorders of the spine.  
In essence, with the exception of disorders with neurological 
complications, the particular diagnostic code chosen has no 
bearing on the criteria used to evaluate the disability.  

With respect to the veteran's neurological symptoms, the 
Board finds that the evidence does not support a rating based 
on incapacitating episodes.  For purposes of such evaluation, 
an incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The evidence does not show "prescribed" bed 
rest.  Indeed, the December 2002 examiner found that the 
veteran had not had any episodes of doctor ordered bed rest 
in the last year.  This is clearly and explicitly required 
under the rating schedule.  

The Board has also considered whether a separate rating for 
neurological impairment is warranted in addition to a rating 
for limitation of motion.  Note (1) under the General Rating 
Formula directs evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  However, the record does not contain 
objective medical evidence of significant associated 
symptomatology.  Indeed, the December 2002 VA examiner 
specifically found that there was no bladder or bowel 
dysfunction, and that the only neurological symptom was pain 
(subjective).  

Based on the absence of objectively demonstrated neurological 
symptomatology, the Board finds that a separate rating for 
neurological impairment is not warranted.  Accordingly, the 
veteran will be evaluated under the General Rating Formula 
rather than the alternative Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Schedular rating

(i.) The former schedular criteria

To warrant the next higher (60 percent) rating under 
Diagnostic Code 5293, the evidence would have to show 
pronounced disability characterized by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief.  

The Board acknowledges that the objective evidence does not 
show such symptoms as muscle spasms, absent ankle jerk, or 
additional neurological findings other than radicular pain.  
In addition, while the veteran's back pain appears to be 
fairly constant (chronic low-grade back pain), the evidence 
does not indicate that the veteran's neurological 
symptomatology (radicular pain) is persistent, but is rather 
associated with specific activities such as prolonged 
standing and walking and is relieved with rest.  

However, in light of the January 2000 VA examiner's 
description of the veteran's intervertebral disc problem as 
"rather pronounced," which is congruent with the criteria 
for a 60 percent rating under former Diagnostic Code 5293, as 
well as the presence of some of the symptomatology required 
for such rating, the Board finds that the evidence for and 
against an increased 60 percent rating is in approximate 
balance.  Therefore, affording the veteran the benefit of the 
doubt, based on the finding of the January 2000 VA examiner, 
the Board concludes that a 60 percent rating is warranted 
under Diagnostic Code 5293.  See 38 C.F.R. §§ 3.102, 4.3 
(2004).  Under Diagnostic Code 5293, a 60 percent rating is 
the maximum available.

To that extent, the benefit sought on appeal is granted.  

(ii.) The current schedular criteria

To warrant an increased rating under the current rating 
schedule, the evidence would have to show either unfavorable 
ankylosis of the entire thoracolumbar spine to warrant a 50 
percent rating, or unfavorable ankylosis of the entire spine 
to warrant a 100 percent rating.  Based on the objective 
medical evidence, the Board finds that neither criterion is 
approximated because ankylosis is not demonstrated.    

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

In this case, the medical evidence overwhelmingly 
demonstrated that the veteran's lumbar spine is not immobile.  
The December 2002 VA examination included findings that the 
veteran had 60 degrees of flexion, which was painful between 
40 and 60 degrees.  Extension was measured to 10 degrees and 
was painful.  Lateral flexion was measured to 15 degrees on 
the right and 10 degrees on the left.  
In April 2002, the veteran had forward flexion to 55 degrees, 
with pain at 35 degrees.  Extension was to 15 degrees, with 
pain at 15 degrees.  Lateral flexion was bilaterally measured 
to 20 degrees, with pain at 20 degrees; and rotation was 
bilaterally measured to 45 degrees (normal), with absence of 
pain.  Consistent with these findings, the January 2000 VA 
examiner measured forward flexion from 10 degrees to 45 
degrees of flexion, with pain at 30 degrees.  Extension was 
measured from 10 degrees of forward flexion to neutral.  The 
veteran had 10 degrees of tilting to the right, 8 degrees of 
tilting to the left, both of which were painful.  

Ankylosis has therefore not been clinically demonstrated.  
The veteran does not appear to contend to the contrary.

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of the current 
schedule for rating disorders of the spine, no such 
qualifiers are used.  The criteria enumerated under the 
current schedule are unambiguous.  When terms of regulation 
are unambiguous, "no further inquiry is usually required."  
See Mauerhan, 16 Vet. App. at 442, citing Glover v. West, 185 
F. 3d 1328 (Fed. Cir. 1999).

Based on the medical evidence of record, the Board finds that 
the schedular criteria for a 50 percent or higher disability 
rating are not met under the current version of the rating 
schedule.  



DeLuca considerations

(i.)  The former schedular criteria

With respect to the former schedular criteria, the Board 
notes that where, as here, the claimant is already receiving 
the maximum disability rating, consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

(ii.)  The current schedular criteria

Under the current schedular criteria, the veteran has 
complained of back pain and resulting limitation of motion, 
and such has been demonstrated on examination. However, there 
is no evidence that such symptomatology warrants the 
assignment of additional disability, over and above the 
currently assigned 60 percent.  As discussed above, a higher 
rating under the current schedular criteria are warranted for 
ankylosis, which is not here demonstrated.  The Board is of 
course aware that ranges of motion of the veteran's back are 
somewhat limited by pain; however, such limitation of motion 
is contemplated in the disability rating which has been 
assigned.

Extraschedular rating

In the SSOC dated May 2005, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected low back disorder.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which might be 
considered to be exceptional or unusual, nor has the Board.  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

With respect to employment, the Board notes that the 
veteran's daughter submitted a letter in March 1999 stating 
that the veteran's back medication interfered with his 
ability to safely drive a truck.  However, the veteran stated 
at a June 1999 hearing that he did not experience any side 
effects of the medication, and he told the December 2002 
examiner that he remains employed as a truck driver without 
problems.  He only occasionally misses work due to his back; 
the January 2000 examiner noted that the veteran missed 
several days of work last year.  

At his November 2002 hearing, the veteran stated that he had 
to refuse some loads in his truck because of difficulty 
handling the tarp and other factors.  The December 2002 
examiner noted that the veteran is unable to unload his truck 
or do any lifting.  The veteran also told the examiner that 
the reason he is able to work as a truck driver is because he 
has a very cooperative dispatcher who understands his 
limitations and lets him work within those limitations.  The 
January 2000 VA examiner noted that the veteran is "somewhat 
restricted" in his ability to work.  

There is therefore no doubt that the veteran is impaired 
occupationally.  However, occupational impairment is 
specifically contemplated in the rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The veteran has not 
described such symptoms which are so exceptional or unusual 
as would render impracticable the application of the rating 
schedule.

With respect to his clinical picture, the December 2002 
examiner noted that the veteran had not undergone surgery for 
his back and was not a surgical candidate given the absence 
of progressive neurological deficits.  Similarly, there have 
not been frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Indeed, there is no evidence of any 
hospitalization for the veteran's low back disorder.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected low back disorder 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased 60 percent rating is 
warranted for the veteran's low back disorder.  To that 
extent, the benefit sought on appeal is accordingly granted.


ORDER

An increased evaluation of 60 percent for a low back disorder 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


